 In theMatter ofGENERAL AMERICAN AEROCOACH COMPANYandUNITED STEELWORKERS'OF' AMERICA, CIOIn the Matter of GENERAL AMERICAN AEROCOACHCOMPANYandUNITED OFFICE AND PROFESSIONAL WORKERS OFAMERICA,CIOCases Nos. 13-R-2260 and43-R-2 69, respectivelySUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESJuly 12,1944On April 17,'1944,'the National Labor'Relations Board issued, itsDecision and Direction of Election in this proceeding."Pursuant tothe Direction of Election, an election by secret ballot was conductedon May 5, 1944, under the direction and supervision of the RegionalDirector for the Thirteenth Region, Chicago, Illinois.Upon theconclusion of the balloting, the Regional Director, pursuant to ArticleIII, Section 10 of National Labor Relations Board Rules and Regula-tions-Series 3, issued and duly'served on the parties a Tally of theBallots.No Objections to the conduct of the election were filed byany of the parties within the time provided therefor.As to the balloting and its results, the Tally shows as'follows:Approximate number of eligible voters-----------------------186Valid votes counted---------------------------------------156Votes cast for United Steelworkersof America,CIO -----------85Votes cast for United Construction,Workers,Division of Dis-trict 50, United Mine Workers of America------------------67Votes cast against participating unions-----------------------4'Challenged ballots------------------------------------------44Void ballots------------------------------------------------1-On June 20, 1944, the Regional Director issued and served on the.pasties, his Report on Challenged Ballots to which United Construc-tionWorkers, Division of District 50, United Mine `Yorkers-of Amer-ica, hereincalled the UCW, has excepted.All of the challenges weremade' by representatives ' of the Board's Regional Office.Twenty-155 N L. R B. 1377.57 N.,L R. B, No .38.212 GENERAL AMERICAN AEROCOACH COMPANY213eight challenges were directed to the ballots of employees whose names,appeared on the pay roll used.to determine eligibility to vote but whoprior to the election were transferred to another plant of the Com-pany.After investigation,the Regional Director recommends thatthe transfers be 'regarded as permanent and that the challenges besustained.The UCWargues that the 28 employees fulfilled the con=ditions requisite for participation in the election in that their namesappeared on the designated pay roll and none has since quit or beendischarged for cause.It argues further that in the absence of con-clusive evidence it is as reasonable to suppose that the transfers weretemporary as otherwise.We agree, however,'with the Regional Di-rector that in the absence of evidence of a contrary intent, the trans-fers must be regarded as permanent.Thus our rule is here applicablethat an employee transferred from an eligible category prior to anelection cannot participate in an election among the employees in thegroup from which he was transferred.'As to 2 of the 28, Paul M.Porter and Hairy Speck,who were retransferred to the East Chicagoplant prior to the election,the presumption of permanent transferis negated.Porter and Speck were listed on the pay roll used todetermine eligibility to vote and were employed,in the voting unit onthe day of the election.Hence, their ballots should have beencounted.In accordance with these conclusions, 'we hereby overrulethe challenges to the ballots of Porter and Speck and sustain thechallenges to, the ballots of the remaining 26 transferred employees.Board representatives also challenged the ballots of 16 -employeeson the'ground that they possessed supervisory authority. In hisreport on challenges the Regional Director recommends that the 16ballots be opened and counted for the reason that the employees whocast them possess a minimum of supervisory authority within sharplycircumscribed limits.3While it is apparent that none of the 16 isin the higher strata of management, each 'has authority to recom-mend changes in the status of employees and each wears a badgebearing the designation "Supervisor."The-Company has thus vestedthem with apparent authority and has invited and required the pro-duction employees to regard those wearing the badge as representa-tives of management.We conclude that the 16 employees are vestedwith supervisory authority and the challenges to their ballots areherebysustained.We have sustained the challenges to 42 of the 44 challenged bal-lots.The challenges which we have overruled cannot affect the resultof the election and we shall not order that the 2 ballots to which theyL SeeMatter of Phelps Dodge Corporation,Copper Queen Branch, Smelter Division,36N. L R B 657sThe ucw did not except to this recommendation and urges that,the 16 ballots beopened and counted 214DECISIONS OF NATIONAL LABOR RELATIONS BOARDwere directed be opened and counted.Since the result reveals that-the employees in the 'Eat Chicago plant have designated the UnitedSteelworkers.of America,CIO, as their bargaining representative, weshall find that the employees at that plant constitute an appropriatebargaining unit, and shall certify as their statutory representativethe union selectedby them.Upon the entire record in the case and the result -of the election,the Board makes the following :--SUPPLEMENTAL FINDINGS OF FACTIWe find that the production and maintenance employees of theCompany at its East Chicago plant, excluding all office and clericalemployees and supervisory employees with authority to hire, pro-mote, discharge, discipline, or, otherwise effect changes in the statusof employees,or effectively recommend such action,constitute a unitappropriate for the purposes of collective bargaining, within themeaning of Section9 (b) of the Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Sections 9, 10 and 11, of National LaborRelations Board Rules and Regulations-Series 3,IT IS HEREBY CERTIFIEDthat United Steelworkers of America, CIO,has been designated and selected by a majority of all production andmaintenance employees of General American Aerocoach Company,East Chicago, Illinois, excluding office and clerical employees, andsupervisory employees with' authority to hire, promote, discharge, dis-cipline or otherwise effect changes in the status of employees, or effec-tively recommend such action, as their representative for the purposesof collective bargaining, and that pursuant to Section .9 (a)-of theAct,, the aforesaid organization is the exclusive representative of allsuch employees for the'purposes of collective bargaining with respectto rates of pay, wages, hours of employment,and other conditionsof employment.[Seeinfra,57 N. L. R. B. 870 for Amendment to SupplementalDecision and Order.]I